Citation Nr: 0912560	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  08-16 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right elbow 
bursitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel







INTRODUCTION

The Veteran had active service from May 1947 to May 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found new and material evidence sufficient 
to reopen a claim for service connection for right elbow 
bursitis had not been received.  The benefit was originally 
denied in December 1953, and that decision became final and 
has not been reopened.  

Regardless of the RO's action regarding reopening the 
veteran's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2008).  In this regard, the facts and 
circumstances of this case require an attempt to retrieve 
medical records and social security disability records before 
the Veteran's request to reopen the case can be addressed.  

In a February 1978 letter to his Congressman, which has been 
associated with this claims file, the Veteran stated that he 
had seen doctors for his residuals of a elbow injury, which 
resulted from his fall on the steel deck of his ship 
returning to the United States from Japan, and it only gave 
him occasional sharp pain.  

In a November 1996 statement, the Veteran notified VA that he 
was treated for his elbow injury at the VA Medical Center 
(VAMC) in Dallas, Texas in 1950, where he was diagnosed as 
having a schism or spur on the elbow and a chipped bone.  He 
said that he was advised to use a heat or cold pack, but no 
further treatment was ordered.  In this statement, he also 
wrote that he was put on social security disability in 1972.  
In a June 1997 statement, the Veteran notified the Board that 
he was treated at a VAMC in the 1950s.  

Based on the Veteran's identification of additional VA 
medical records that are not in the claims file and may still 
be available, copies of all outstanding records of treatment, 
VA and non-VA, received by the Veteran for the disability on 
appeal should be obtained and made part of the claims file.  
38 C.F.R. § 3.159(c)(1)(2) (2008).  This specifically should 
include any Dallas, Texas VAMC treatment from the 1950s.

In the February 1978 letter to his Congressman noted above, 
the Veteran also indicated that he currently was retired 
under social security disability because of degenerative 
arthritic changes of knees, hands, lower back and shoulders.  
The evidence indicates that the Veteran has received or 
currently receives benefits from the Social Security 
Administration (SSA).  The Veteran's claims file, however, 
does not currently contain SSA administrative decision(s) or 
the underlying medical records SSA used in making its 
decision(s).  The Board notes that VA has a duty to obtain 
SSA records when it has actual notice that the Veteran was 
receiving SSA benefits.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187-88 (2002); Tetro v. Gober, 14 Vet. App. 100, 
110 (2000) (holding that VA has a duty to request information 
and pertinent records from other Federal agencies, when on 
notice that such information exists); Voerth v. West, 13 Vet. 
App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Accordingly, the AMC/RO must contact SSA and obtain 
and associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including any medical records 
in its possession.  38 U.S.C.A. § 5103A ; 38 C.F.R. 
§ 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for his right elbow disability 
should be obtained and made part of the 
claims file.  Specifically, the RO should 
request any VAMC treatment records from 
Dallas, Texas in the 1950s.  

2.  The RO should contact SSA and obtain 
and associate with the claims file copies 
of the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decision(s) (favorable or unfavorable) and 
the underlying medical records SSA used in 
making its decision(s).  

3.  Thereafter, the Veteran's claim for 
service connection for a right elbow 
disability, to include bursitis must be 
adjudicated on the basis of all of the 
evidence of record and all governing legal 
authority.  

If the benefit sought on appeal remains 
denied, the Veteran and his representative 
must be provided with a supplemental 
statement of the case.  

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).


